
	
		I
		112th CONGRESS
		1st Session
		H. R. 270
		IN THE HOUSE OF REPRESENTATIVES
		
			January 12, 2011
			Mr. Coffman of
			 Colorado introduced the following bill; which was referred to the
			 Committee on House
			 Administration, and in addition to the Committees on
			 Oversight and Government
			 Reform and the
			 Judiciary, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide for a 10 percent reduction in pay for Members
		  of Congress, to make Federal civilian employees subject to a period of
		  mandatory unpaid leave, to reduce appropriations for salaries and expenses for
		  offices of the legislative branch during fiscal year 2012, and for other
		  purposes.
	
	
		1.Reduction in pay for Members
			 of Congress
			(a)ReductionNotwithstanding any other provision of law,
			 the annual rate of pay for each Member of Congress shall be as follows:
				(1)For pay periods
			 during the period beginning October 1, 2011, and ending December 31, 2012, the
			 applicable rate in effect as of the date of the enactment of this Act.
				(2)For pay periods occurring during 2013, the
			 applicable rate during the period described in paragraph (1) reduced by 10
			 percent, rounded to the nearest multiple of $100 (or, if midway between
			 multiples of $100, to the next higher multiple of $100).
				(3)For subsequent pay periods, the applicable
			 rate during 2013, subject to adjustment under paragraph (2) of section 601(a)
			 of the Legislative Reorganization Act of 1946 (2 U.S.C. 31(2)).
				(b)Member of
			 Congress definedFor purposes
			 of this section, the term Member of Congress means an individual
			 serving in a position under subparagraph (A), (B), or (C) of section 601(a) of
			 the Legislative Reorganization Act of 1946 (2 U.S.C. 31).
			2.Mandatory unpaid
			 leave
			(a)Provisions
			 relating to employees in the executive branch
				(1)In
			 generalThe President shall by regulation provide that, during
			 fiscal year 2012, employees in the executive branch of the Government shall be
			 subject to—
					(A)a total of 2 weeks
			 of mandatory unpaid leave; or
					(B)the prorata
			 equivalent, in the case of employees serving for less than the entire fiscal
			 year.
					(2)ExceptionsThe
			 regulations under paragraph (1) may provide for such exceptions as may be
			 necessary—
					(A)for reasons of
			 national security;
					(B)for reasons
			 relating to the public health or safety, including effective law enforcement;
			 or
					(C)for such other
			 reasons as the President considers necessary or appropriate.
					(b)Provisions
			 relating to employees in the judicial branchThe Director of the
			 Administrative Office of the United States Courts shall, by regulation, apply
			 this section to employees in the judicial branch of the Government.
			(c)Rule of
			 constructionNothing in this section shall be considered to
			 require that mandatory unpaid leave be taken over a continuous period.
			(d)Employee
			 definedFor purposes of this section, the term
			 employee has the meaning given such term by section 2105 of title
			 5, United States Code.
			3.Reduction in
			 salaries and expenses for legislative branch offices
			(a)ReductionThe aggregate amount which may be
			 appropriated or otherwise made available for fiscal year 2012 for allowances
			 and expenses (including salaries) of any office of the legislative branch may
			 not exceed 96% of the aggregate amount appropriated or otherwise made available
			 for fiscal year 2011 for allowances and expenses of such office.
			(b)Exception for
			 Capitol PoliceSubsection (a) does not apply with respect to the
			 United States Capitol Police.
			
